Citation Nr: 1309255	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a digestive tract disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2011, the Veteran testified at a three-way hearing before the Board by videoconference from the RO in Huntington, West Virginia, with his representative appearing at the RO in Louisville, Kentucky.  A transcript of the proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.


FINDINGS OF FACT

1.  The Veteran has been shown to have a digestive tract disorder, diagnosed as gastroesophageal reflux disease (GERD) many years after service that did not manifest in service and is unrelated to service.

2.  The Veteran does not have a currently diagnosed peptic ulcer (gastric or duodenal), nor was such an ulcer shown in service or within one year of separation.


CONCLUSIONS OF LAW

1.  A digestive tract disorder, currently diagnosed as GERD, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).
2.  A peptic ulcer (gastric or duodenal) was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an April 2010 letter, prior to the initial adjudication of the claim in July 2010.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In addition, the Veteran was afforded an appropriate VA examination in connection with his claim.  The Board finds that the examination was adequate, in that the exam was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issue on appeal, explained the concept of service connection, and asked a question designed to elicit information relevant to the claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Legal Principles

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service  - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including peptic ulcers (gastric or duodenal), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As peptic ulcers are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his currently diagnosed GERD is attributable to in-service circumstances, to include a stomach ulcer.  In addition, he alleges that while he did not have a chronic digestive tract problem prior to service, he experienced problems during service for which he repeatedly sought treatment, and such problems continued after service.

A review of the Veteran's service treatment records shows multiple reports of in-service complaints and treatment for gastrointestinal (GI) symptoms.  During the November 1961 pre-induction examination, the Veteran reported a history of frequent indigestion but denied any history of stomach, liver, or intestinal trouble.  On examination, the abdomen and viscera and genitourinary system were found to be "normal."  A March 1962 physical inspection report, noted as given in lieu of complete examination indicated a defect of recent history of peptic ulcer symptoms; GI series was negative but acid content high.  The Veteran was placed on an ulcer diet, but a notation was made at that time that no ulcer had been demonstrated.

As noted above, the Veteran was seen multiple times during the course of his two years in service for stomach complaints, beginning several days after the start of his active duty, to include two hospitalizations for evaluation.  During the course of this treatment, he indicated that he had symptomatology of stomach trouble that existed prior to service.  See, e.g., service treatment records from March 1962, July 1962, October 1962, May 1963.

A March 1962 service treatment record shows that a GI series (x-rays) taken two months prior by the Veteran's local medical doctor revealed no ulcer; he was referred to the Ireland Army Hospital for further evaluation as to a possible peptic ulcer.  A notation made later that month at the hospital shows that following medical observation, no disease was found; thereafter, a referral for a psychiatric evaluation was made.

The September 1962 report of neuropsychiatric evaluation shows that the Veteran was referred for evaluation by his unit for administrative separation.  The physician noted the Veteran's continuous stomach trouble, and noted that there was no apparent physical reason for such.  The Veteran expressed feelings that in some way the evaluation would get him out of the service and alleviate his situation.  The diagnosis was passive dependency reaction, manifested by unsolved dependency problems, immaturity, and anxiety.  The physician recommended that the Veteran be separated from service for unsuitability by reason of given diagnosis.

A September 1962 service treatment record from several days after the neuropsychiatric evaluation notes that two GI series were negative; pain probably from gastritis, ulcer anyway.  The impression at that time was "ulcer."  Thereafter, the Veteran returned with the same complaints in October 1962 to the same treatment provider; he was referred to the gastroenterology clinic for further evaluation.

A November 1962 service treatment record shows that the working impression from the gastroenterology clinic prior to testing was duodenal ulcer vs. gastritis.  An upper GI series radiographic report from the next week showed the duodenal cap was irritable, which was suspicious of duodenitis.  No ulcer crater was demonstrated, and the examination was otherwise negative.  A service treatment record from later that month shows that while the upper GI was read as duodenitis by another treatment provider, the reviewing physician in the gastroenterology clinic believed a crater was visible on the left curve of the duodenal cap.  A January 1963 service treatment record shows an impression of peptic ulcer, noting a negative exam with the same symptoms as before.

An April 1963 service treatment record shows that the Veteran continued to have gastrointestinal-related symptomatology.  The impression at that time was that the disorder sounded less like duodenal ulcer - more like gastritis or functional [disorder].  The physician recording this impression was the same physician that indicated a possible crater in November 1962.  Later that month, this physician noted the Veteran's ongoing complaints, further indicating that the "answer to the problem [was] probably seen" in the evaluation done by the physician providing the neuropsychiatric evaluation.  The Veteran was again referred for hospital evaluation.

The Veteran again underwent evaluation in May 1963, at which time he reported a history of gastrointestinal symptoms beginning in 1955, with symptoms increasing in severity in late 1961.  He reported that a local medical doctor performed an upper GI series at that time which was negative, but he was told that his acid was very high.  After coming on active duty, he had recurrent symptoms, which increased in severity with worry; he indicated that he believed he had "ulcer trouble."  The physician noted that the additional upper GI series performed during his first hospitalization was negative.  On examination, upper GI and small bowel series revealed negative esophagus and stomach.  There was no deformity of the duodenal cap.  No ulcer crater was demonstrated, and there was no edema of the duodenal folds or a spasm of the duodenum to suggest irritability or duodenitis.  The impression was a normal gastroscopic examination, and the sigmoidoscopy was within normal limits.  During hospitalization, he complained of mild episodes of dyspepsia.  Several days prior to discharge, the Veteran warned the ward physicians that if he was sent back to duty, he would experience severe exacerbations of his symptoms.  The physician noted that it was felt that nothing further could be offered to the Veteran, and he was discharged to duty.  The diagnosis following the hospital evaluation was functional gastrointestinal reaction, which was reflected as a continued diagnosis throughout the remainder of the service treatment records, to include a December 1963 impression of such by the gastroenterology clinic physician (see November 1962 and April 1963 service treatment records).

During the December 1963 separation examination, the Veteran reported a history of frequent indigestion and stomach, liver, or intestinal trouble; he endorsed no change in his medical condition since that examination in a March 1964 statement of medical condition.  On examination in December 1963, the abdomen and viscera and genitourinary system were found to be "normal."

Private treatment records from 2006 to 2010 show a continuing diagnosis of GERD, without further evaluation.

In his March 2010 claim, the Veteran stated that his current GERD was caused by a stomach ulcer.  A specific date for the onset of disability was not provided.  In a March 2010 written submission, the Veteran indicated that his GERD began while he was serving in the Army.

In a written statement from the Veteran's wife dated March 2010, she noted that she and the Veteran were married on July 22, 1961.  She stated that following his discharge, he had stomach problems; he used over-the-counter and prescription medicine for 49 years (1961).

The Veteran was afforded a VA examination in June 2010, at which time he reported ongoing symptomatology, to include nausea with occasional vomiting, gas pain, epigastric burning, and regurgitation into the esophagus.  He indicated that he thought he was diagnosed with a duodenal ulcer during his second in-service hospital stay.  The examiner noted that the Veteran complained of GERD with esophageal burning for 50 years, and that he had an evaluation in 1963, but by his history none since that time.  The examiner also provided a detailed report of the treatment history following review of the claims file, including that the Veteran had stomach problems that preexisted his service, and that there were no true findings of duodenal ulcer during service.  On examination, there were no signs of significant weight loss, malnutrition, or anemia.  There were no complaints of pain or tenderness on examination of the abdominal area.  The report of a double contrast upper GI performed approximately one week after the VA examination (results incorporated into the examination report) showed that the oropharyngeal coordination and swallowing were normal in an upright position.  There was a sliding type hiatal hernia present, but no reflux was demonstrated on examination.  No mucosal abnormalities were seen in the esophagus, stomach, or duodenal bulb; a portion of the c-loop seen on examination appeared grossly normal.  No other significant or focal abnormality aside from the hiatal hernia was present.  The diagnosis was GERD.

The examiner opined that it was less likely as not that the current diagnosis of GERD was caused by or related to the in-service diagnosis of functional gastrointestinal reaction.  In so finding, the examiner noted that the Veteran's in-service stomach complaints were found to be functional and not related to an intrinsic pathology of the stomach or esophagus.  Although the Veteran experienced dyspepsia while in the hospital and on maximum medical therapy in 1963, his gastroenterologist at the time found there was no significant pathology of the GI tract.  In addition, the examiner noted that present-day factors not present during service were likely as not the cause of the GERD.  Specifically, the examiner noted the Veteran's weight remained unchanged between entrance and separation (noting with significant pathology of the GI tract, weight loss would be a cardinal finding), and his current weight of 235 pounds (from 180 pounds during service) would significantly increase intra-abdominal pressure, a consideration in the treatment of GERD.  Moreover, the examiner noted both that GI tract typically undergoes age-related functional changes, making the sphincter of the lower esophagus less effective and that the Veteran's current amount of medications could increase stomach complaints.

In his May 2011 notice of disagreement, the Veteran indicated that he suffered from chronic stomach ulcers during service.  In another May 2011 written submission, the Veteran indicated that he used over-the-counter medications and received treatment from his primary physician for many years, but he was unable to obtain those records, as the physician retired.

A June 2011 addendum opinion provided by the VA examiner confirms the opinion that GERD was not caused by service, also stating that GERD was not aggravated by service.  The examiner referenced that the numerous post-service factors, as stated in the previous opinion, were likely as not the cause of the GERD diagnosis.

In the Veteran's July 2011 substantive appeal (VA Form 9), he indicated that his "chronic gastric condition" began in service, and he experienced ongoing issues since that time.

During the November 2011 Board hearing, the Veteran's representative stated the Veteran's contention that he was sound upon entry to service.  See Board Hearing Tr. at 2-3.  The Veteran testified that following service, he took over-the-counter medication and saw his family doctor on several occasions about his complaints of stomach problems.  He further indicated that he did not complain about his stomach at separation, as he was eager to head home.  He testified that he did not take multiple medications until approximately 1998, and he believed that those medications would not have caused him stomach problems for 35 years prior.  See Board Hearing Tr. at 4-6.  He also clarified his present assertion that his ongoing stomach problems did not preexist service.  See Board Hearing Tr. at 7.

As noted above, there is evidence of record that raises the question of whether an ulcer existed prior to his service.  Thus, the initial focus of the Board's analysis will be on this issue.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, the Veteran's November 1961 pre-induction examination report shows that the relevant body systems were found to be normal.  Moreover, the record does not contain clear and unmistakable evidence of a digestive tract disorder, to include an ulcer, prior to service.  While there was a notation in the March 1962 physical inspection report of recent history of peptic ulcer symptoms, a notation was made at that time that no ulcer had been demonstrated.  While the Veteran reported complaints of symptoms prior to service, his statements are only history of such symptoms, recorded at the time of examination.  In addition, while the June 2010 VA examiner noted that the Veteran had stomach problems that preexisted service, this opinion appears to be likewise based on the Veteran's reports, and the examiner did not clearly identify any preexisting digestive tract disorder.  In sum, the Board finds that there is insufficient (i.e. clear and unmistakable) evidence to show a digestive tract disorder (ulcer or otherwise) preexisted service.  As such, the presumption of soundness has not been rebutted; the Veteran is presumed to have been sound at the time of entry into active service.

The Board notes that it does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection.  The Veteran must still demonstrate a current disability and a nexus between his current disability and an injury or disease in service.  See Holton, 557 F.3d at 1367; Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007).  Accordingly, the Board now turns to the question of whether the Veteran's currently diagnosed GERD is related to service.

In regard to the Veteran's claim of a chronic ulcer beginning in service, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 2013 WL 628429 at *8.  The Board acknowledges the impressions in September 1962 and January 1963, which reflect the suspicion of an ulcer, but finds that the record taken as a whole weighs against the finding of a showing of a resulting chronic disease during service.  In this regard, the September 1962 service treatment record, while noting an ulcer, shows that two GI series were negative, and pain was probably from gastritis, but the impression was that of an ulcer, without further explanation.  In the second evaluation of the November 1962 radiographic report, the physician disagreed with the previous finding of no ulcer crater; however, in an April 1963 the same physician revised the impression, noting that the disorder sounded less like a duodenal ulcer - more like gastritis or functional [disorder], and ultimately noted the impression of a functional gastrointestinal disorder (not an ulcer) in December 1963.  These isolated findings are not sufficient to establish chronicity, and the second finding ultimately weighs against such a determination.

In addition, the remainder of the service treatment records indicate that the Veteran suffered from a functional GI disorder, rather than an organic one.  In this regard, the evidence shows that multiple GI series tests yielded negative results in regard to a finding of an ulcer, with the exception of the initial impression noted above.  Following the second hospital evaluation in May 1963, the continued diagnosis was functional gastrointestinal reaction.  Moreover, the post-service medical records do not show a diagnosis of an ulcer.  The June 2010 VA examiner also indicated that no true findings of an ulcer were noted in the service treatment records and likewise did not diagnose a current ulcer on VA examination.

The Board acknowledges the Veteran's contentions that he had chronic ulcers in service.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of his gastrointestinal symptoms, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau,  492 F.3d 1372 at 1376-77.  Here, ulcer pathology was suspected during service and he is competent to report what he may have been told.  However, competence must be distinguished from probative weight.  In this case, the Board has determined that the weight of the medical evidence is against a finding that an ulcer was shown in service, and the record does not reflect a current diagnosis of an ulcer based on the Veteran's description of symptomatology or otherwise, to include consideration of the Veteran's provided post-service evidence.  Further, as noted in the June 2010 VA examination, the Veteran thought that he was diagnosed with a duodenal ulcer during his second hospital stay, but the service treatment records show otherwise.

In addition, the question of whether the Veteran currently has an ulcer or other digestive tract disorder is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, to the extent the Veteran asserts that an ulcer that began in service, and such an ulcer definitively caused his current GERD, his testimony is in conflict with the overall findings in the service treatment records and VA examiner's current determination, and there is no other competent evidence to support such a finding.

The Federal Circuit has explained that absent a disease or injury incurred during service, the Veteran cannot satisfy the basic compensation statutes.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (2001).  The Veteran certainly complained of digestive tract discomfort during service, as shown throughout the service treatment records; however, a chronic ulcer disorder was not clearly identified during service.  In fact, the evidence weighs against such a finding and shows that the Veteran's diagnosis was ultimately determined to be functional in nature.  As such, the Board finds that the Veteran cannot satisfy this necessary element to qualify for entitlement to compensation on this basis, and his claim on this theory of entitlement is denied.

Likewise, there is no competent and credible evidence of record showing (i.e. well diagnosed beyond question) the manifestation of an ulcer to a compensable degree within one year of separation from service.  Walker, 2013 WL 628429 at *11.  Thus, service connection is not warranted on a presumptive basis.
The Board has also considered whether the Veteran is entitled to service connection for his current diagnosis of GERD, as attributed to his digestive tract disorder other than a claimed ulcer during service.  In this regard, the record shows an in-service diagnosis of functional gastrointestinal reaction.

Upon careful review of the record, the Board finds that service connection for a digestive tract disorder is not warranted.  The Veteran does have a current diagnosis of GERD.  Furthermore, the Board acknowledges the Veteran's in-service complaints of stomach problems and the in-service diagnosis of functional gastrointestinal reaction.  However, there is no competent opinion of record linking the Veteran's current disorder to service.

As previously discussed, the Veteran is competent to report as to observable symptoms he experiences.  The Board has considered the Veteran's and his wife's statements as to his previous symptomatology and ongoing difficulties with his stomach.  However, functional gastrointestinal reaction is not an enumerated chronic disease for VA compensation purposes entitled to service connection via a showing continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 2013 WL 628429 at *14.  Thus, a nexus must otherwise be established between the present disability and the disease or injury in service.  As discussed above, the determination of a link between an in-service injury or disease and a diagnosis of a digestive tract disorder many years after service is a complex medical matter as to an internal medical process.  While the Board acknowledges the assertions of the Veteran and his wife as to his difficulties with stomach troubles over time which began in service, including the contention that such symptomatology is related to his current GERD, this testimony is in conflict with the VA examiner's opinion.

Moreover, there is no competent and credible evidence of record otherwise linking the Veteran's current GERD to his service.  While private treatment records provide the current GERD diagnosis (approximately 42 years after service), these records are otherwise silent as to any reported history provided by the Veteran or notation as to the rationale for the diagnosis provided that would indicate a link to service.  The only opinion on the question of a nexus is the one provided by the June 2010 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the claims file and took a history from the Veteran, to include a report of his in-service symptomatology.  With the available information, the examiner concluded that the Veteran's current GERD was less likely than not related to service.

Considering the record in sum, the Board finds that evidence in this case weighs against the Veteran's claim for service connection for a digestive tract disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a digestive tract disorder is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


